UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2485 John Hancock Current Interest (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: March 31 Date of reporting period: June 30, 2009 ITEM 1. SCHEDULE OF INVESTMENTS Money Market Fund Securities owned by the Fund on June 30, 2009 (Unaudited) Interest Maturity Par value Issuer rate date Value Asset Backed Securities 1.80% (Cost $8,000,000) Asset Backed Securities 1.80% BMW Vehicle Lease Trust, Ser 2009-01 0.792% 01/15/10 4,000 4,000,000 John Deere Owner Trust, Ser 2009-A 1.132 07/02/10 2,000 2,000,000 Nissan Auto Lease Trust, Ser 2009-A 1.043 06/15/10 2,000 2,000,000 Interest Maturity Par value Issuer rate date Value Commercial Paper 27.32% (Cost $121,347,667) Agricultural Products 1.13% Cargill, Inc., 0.150% 07/01/09 5,000 5,000,000 Asset Backed - Finance 4.97% CAFCO, LLC 0.280 07/17/09 5,000 4,999,378 CAFCO, LLC 0.270 07/13/09 2,553 2,552,770 Govco, LLC 0.350 08/21/09 5,000 4,997,521 Govco, LLC 0.300 08/05/09 5,000 4,998,542 Ranger Funding Co., LLC 0.270 07/15/09 4,535 4,534,524 Asset Backed - Loan Receivables 5.75% Falcon Asset Securitization Co., LLC 0.270 07/23/09 11,800 11,798,010 Jupiter Securitization Co., LLC 0.280 07/15/09 5,000 4,999,456 Jupiter Securitization Co., LLC 0.280 07/22/09 3,750 3,749,388 Jupiter Securitization Co., LLC 0.270 07/13/09 5,000 4,999,550 Banks - Foreign 1.80% BNP Paribas Finance, Inc. 0.090 07/01/09 8,000 8,000,000 Finance - Auto Loans 8.78% American Honda Finance Corp. 0.680 07/09/09 11,000 10,998,565 American Honda Finance Corp. 0.600 07/09/09 10,000 9,999,000 BMW US Capital, LLC 1.300 07/07/09 5,000 4,998,917 Page 1 Money Market Fund Securities owned by the Fund on June 30, 2009 (Unaudited) Interest Maturity Par value Issuer rate date Value Finance - Auto Loans (continued) BMW US Capital, LLC 1.300% 07/13/09 7,000 6,996,967 BMW US Capital, LLC 1.250 07/01/09 6,000 6,000,000 Pharmaceuticals 1.57% Pfizer, Inc. 0.550 02/08/10 7,000 6,976,258 Telecommunications 3.32% Verizon Communications, Inc. 0.350 07/06/09 5,000 4,999,757 Verizon Communications, Inc. 0.330 07/13/09 6,750 6,749,233 Verizon Communications, Inc. 0.290 07/08/09 3,000 2,999,831 Corporate Interest-Bearing Obligations 71.09% (Cost $315,702,077) Interest Maturity Par value Issuer, description rate date Value Asset Backed - Finance 1.13% Citigroup Funding, Inc. (C)(P) 0.651% 07/12/12 5,000 5,000,000 Banks - U.S. 16.94% Bank of America Corp. (C)(P) 1.339 04/30/12 10,000 10,000,000 Bank of America Corp. (P) 1.239 07/30/09 16,000 15,992,125 Bank of America Corp. (C)(P) 0.808 06/22/12 4,000 4,000,000 Bank of America Corp. (C)(P) 0.659 09/13/10 6,000 6,000,000 Bank of New York Mellon (P) 1.228 10/14/09 10,280 10,283,720 Citibank NA (C)(P) 1.016 05/07/12 4,000 4,000,000 Huntington National Bank (C)(P) 1.068 06/01/12 7,000 7,000,000 Union Bank NA (C)(P) 0.824 03/16/12 2,000 2,000,000 Wachovia Bank NA (P) 0.380 08/10/09 10,000 9,984,851 Wells Fargo & Co. (P) 0.729 09/15/09 5,984 5,979,469 Chemicals 2.44% EI Du Pont de Nemours & Co. 6.875 10/15/09 6,070 6,189,276 EI Du Pont de Nemours & Co. 4.125 04/30/10 4,500 4,625,406 Page 2 Money Market Fund Securities owned by the Fund on June 30, 2009 (Unaudited) Interest Maturity Par value Issuer, description rate date Value Diversified Financial Services 10.76% General Electric Capital Corp. 3.750% 12/15/09 5,800 5,879,784 General Electric Capital Corp. (P) 1.122 10/26/09 5,000 5,000,000 General Electric Capital Corp. (C)(P) 0.839 03/12/12 5,000 5,000,000 General Electric Capital Corp. (P) 0.749 12/15/09 3,805 3,802,411 General Electric Capital Corp. (C)(P) 0.728 03/11/11 2,000 2,000,000 General Electric Capital Corp. (P) 0.669 03/12/10 3,000 2,969,200 Honeywell International, Inc. 0.528 08/01/09 1,095 1,094,510 IBM Corp. 4.250 09/15/09 6,000 6,045,900 IBM International Group Capital, LLC (P) 1.393 07/29/09 11,000 11,008,549 IBM International Group Capital, LLC (P)(S) 0.881 09/25/09 5,000 5,003,564 Finance - Auto Loans 6.13% American Honda Finance Corp. (P)(S) 1.006 02/09/10 1,058 1,050,980 John Deere Capital Corp. (P) 1.411 10/16/09 5,000 4,998,578 John Deere Capital Corp. (P) 0.707 09/01/09 4,650 4,655,619 Toyota Motor Credit Corp. (P) 0.670 05/05/09 12,500 12,500,000 Toyota Motor Credit Corp. (P) 0.600 09/09/09 4,000 4,001,010 Health Care Supplies 4.99% Procter & Gamble Co. (P) 0.663 09/09/09 2,000 2,000,758 Procter & Gamble International Funding (P) 1.223 02/08/10 6,000 6,010,067 Procter & Gamble International Funding (P)(S) 1.176 07/06/09 11,165 11,165,249 Procter & Gamble International Funding (P) 0.996 05/07/10 3,000 3,000,000 Investment Banking & Brokerage 19.66% Bear Stearns Cos., Inc. (P) 1.392 07/16/09 5,000 5,004,700 Citigroup Funding, Inc. (C)(P) 1.139 07/30/10 9,000 9,002,469 Citigroup Funding, Inc. (C)(P) 0.897 03/30/12 2,000 2,000,000 Goldman Sachs Group, Inc. (C)(P) 1.206 11/09/11 9,000 9,024,908 Goldman Sachs Group, Inc. (P) 0.934 11/16/09 8,900 8,903,218 Page 3 Money Market Fund Securities owned by the Fund on June 30, 2009 (Unaudited) Interest Maturity Par value Issuer, description rate date Value Investment Banking & Brokerage (continued) Goldman Sachs Group, Inc. (P) 0.856% 03/02/10 4,000 3,963,366 Goldman Sachs Group, Inc. (C)(P) 0.829 03/15/12 3,000 3,000,000 Goldman Sachs Group, Inc. (P) 0.691 12/23/09 7,400 7,396,195 JPMorgan Chase & Co. (P) 1.176 11/19/09 8,000 8,010,689 JPMorgan Chase & Co. (C)(P) 0.859 06/15/12 8,000 8,020,520 JPMorgan Chase & Co. (C)(P) 0.854 12/16/12 5,000 5,000,000 JPMorgan Chase & Co. (C)(P) 0.741 02/23/11 3,000 3,000,000 Morgan Stanley (C)(P) 1.236 02/10/12 7,000 7,000,000 Morgan Stanley (C)(P) 0.959 06/20/12 5,000 5,000,000 Morgan Stanley (C)(P) 0.829 03/13/12 3,000 3,000,000 Machinery - Construction & Mining 3.36% Caterpillar Financial Services Corp. 4.150 01/15/10 2,000 2,033,563 Caterpillar Financial Services Corp. (P) 1.199 10/09/09 4,000 4,002,430 Caterpillar Financial Services Corp. (P) 1.006 08/11/09 8,890 8,897,479 General Merchandise Stores 0.44% Target Corp. (P) 1.111 08/07/09 1,925 1,926,031 Telecommunications 5.24% AT&T, Inc. (P) 1.116 02/05/10 11,000 11,005,038 SBC Communications, Inc. 4.125 09/15/09 12,210 12,270,445 Total investments (Cost $445,049,744) 100.21% Other assets and liabilities, net (0.21%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. (C) These securities are issued under the Temporary Liquidity Gurantee Program and are insured by Federal Deposit Insurance Corporation. These securities amounted to $97,047,897 or 21.85% of net assets of the Fund as of June 30, 2009. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Page 4 Money Market Fund Securities owned by the Fund on June 30, 2009 (Unaudited)  At June 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $445,049,744. Page 5 Notes to the Schedule of Investments (unaudited) Security valuation Securities in the Funds portfolio are valued at amortized cost, in accordance with Rule 2a-7 of the 1940 Act, as amended, which approximates market value. The amortized cost method involves valuing a security at its cost on the date of purchase and thereafter assuming a constant amortization to maturity of the difference between the principal amount due at maturity and the cost of the security to the Fund. Interest income is accrued daily and included in interest receivable. Fair Value Measurements The Fund use a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures. In addition, investment companies, including mutual funds, are valued using this technique.  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques.  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of June 30, 2009: Investments in Securities Level 1 Level 2 Level 3 Totals Asset Backed Securities - $8,000,000 - $8,000,000 Commercial Papers - 121,347,667 - 121,347,667 Corporate Interest-Bearing Obligations - 315,702,077 - 315,702,077 Total Investment in Securities - $ - $ Fixed income risk 6 Fixed income including short-term money market investments or debt instruments securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Sector risk The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. The concentration is closely tied to a single sector of the economy which may cause the Fund to underperform other sectors. Specifically, financial services companies can be hurt by economic declines, changes in interest rates, regulatory and market impacts. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. 7 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Current Interest By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: August 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: August 26, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: August 26, 2009
